 Case 8:21-cv-01631-WFJ-SPF Document 4 Filed 09/15/21 Page 1 of 1 PageID 21




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

TORY JONAE ARNOLD,

      Petitioner,

v.                                                 Case No. 8:21-cv-1631-WFJ-SPF

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
______________________________/

                                      ORDER

      On July 14, 2021, Arnold was ordered to either pay the filing fee or file a

motion to proceed in forma pauperis not later than August 13, 2021 (see Doc 2). He

has neither complied with the Order nor requested an extension of time to comply.

      Accordingly, the case is DISMISSED without prejudice for failure to

prosecute. The Clerk shall close the case.

      ORDERED in Tampa, Florida, on September 15, 2021.




Copy to: Tory Jonae Arnold, pro se
